Citation Nr: 0804640	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-22 207	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
right knee sprain with osteoarthritis, pain and limitation of 
motion, evaluated as 10 percent disabling.

2.  What evaluation is warranted for a limitation of right 
knee extension from September 29, 2006?

3.  What evaluation is warranted for a left knee disorder 
from February 26, 2004?


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  A May 2004 decision granted service connection for a 
left knee disorder and a 10 percent rating effective February 
26, 2004.  An April 2005 decision denied entitlement to a 
rating higher than 10 percent for a right knee disorder, and 
entitlement to a higher initial rating for the left knee 
disability.  The veteran appealed.  Both knee disabilities 
were then evaluated based on limitation of motion affecting 
knee flexion.

In a July 2007 rating decision, the RO awarded separate 10 
percent ratings for each service-connected knee disorder due 
to limited of extension, in addition to the existing basis 
for evaluating the joints according to a limitation of 
flexion.


FINDING OF FACT

On January 10, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal concerning the 
issues of entitlement to increased ratings for right and left 
knee disabilities was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In December 2007, the appellant informed the RO of 
his intent to withdraw his appeal as to the issues of 
entitlement to increased ratings for his right and left knee 
disorders.  The following month, the RO forwarded his 
correspondence to the Board.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of entitlement to increased 
ratings for right and left knee disorders is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


